UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1560


NATHANIEL E. DOZIER, JR.,

                  Plaintiff - Appellant,

             v.

HENRY PARKER; WILLIAM A. ROBERTSON, JR.; JOSEPH A. LEMING,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-00019-JRS)


Submitted:    September 10, 2009        Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel E. Dozier, Jr., Appellant Pro Se.    Charles Richard
Cranwell, CRANWELL MOORE & EMICK, PLC, Roanoke, Virginia, Mark
Quentin Emick, Jr., CRANWELL MOORE & EMICK, PLC, Vinton,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nathaniel E. Dozier, Jr., appeals the district court’s

order    dismissing      without   prejudice     his   civil     action    against

Henry Parker and William A. Robertson, Jr., members of the Board

of Supervisors of Prince George County, Virginia, and Joseph A.

Leming, a former member.           We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated by the district court.                Dozier v. Parker, No. 3:09-cv-

00019-JRS (E.D. Va. Apr. 22, 2009).                  We deny the Appellees’

motion   to    dismiss    the   appeal     or   disregard   Dozier’s      informal

reply brief.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and    argument     would   not   aid   the   decisional

process.

                                                                          AFFIRMED




                                         2